EXHIBIT 10.4






NATIONAL INSTRUMENTS CORPORATION
Restricted Stock Unit Award Agreement
(Employee - Performance-Based Vesting Award)
Grant Number:     "RSU_Number"    
National Instruments Corporation (the "Company") hereby grants you, "First"
"Middle" "Last" (the "Participant"), an award of restricted stock units
("Restricted Stock Units") under the National Instruments Corporation 2020
Equity Incentive Plan (the "Plan"). Subject to the provisions of Appendix A
(attached) and of the Plan, the principal features of this Award are as follows:
Date of Grant:    
<<Date (Month date, year)>>
Number of Restricted Stock Units:
<<RSU_Shares>>
Performance Period:
[_________ to __________]

Vesting of Restricted Stock Units: Subject to any accelerated vesting provisions
in the Plan and this Award [, and the terms of your [offer letter][employment
agreement], the Restricted Stock Units eligible to vest will vest as follows:
The number of Restricted Stock Units (if any) eligible to vest will be
determined based on how the Company’s Total Shareholder Return ("TSR") ranks in
comparison to the TSRs of the companies that comprise the Russell 2000 Index
(the "Index Group") during the Performance Period.
At the end of the Performance Period, the Participant will vest in the number of
Restricted Stock Units as determined by the Administrator, based on achievement
of the TSR performance condition, provided that the Participant remains in
Full-Time Employment during the Performance Period. The number of Restricted
Stock Units that may vest ranges from zero percent (0%) to two hundred percent
(200%) (the "Applicable Percentage") of the Target Number of Restricted Stock
Units, depending on actual performance during the Performance Period.
The Applicable Percentage will be determined as follows:


Company TSR Percentile Rank within the Index Group
Applicable Percentage
Below 25th percentile
0%
25th percentile
55th percentile
50%
100%
65th percentile
80th percentile or higher
150%
200%

If the Company’s TSR ranks at the 55th percentile of the Index Group, 100% of
the Target Number of Restricted Stock Units will be eligible to vest. If the TSR
percentile rank achieved by the Company is below the 55th percentile of the
Index Group, but above the 25th percentile, the Applicable Percentage will
decrease by 1.66% for each percentile rank below the 55th percentile. For
example, if the Company’s TSR ranks at the 40th percentile of the Index Group,
then the Applicable Percentage will be calculated as 100% - ((55-40)*1.66)% =
75%. If the Company’s TSR percentile rank relative to the Index Group is above
the 55th percentile but below the 65th percentile, for each percentile rank
above the 55th percentile, the Applicable Percentage will increase by 5%. For
example, if the Company’s TSR ranks at the 60th percentile of the Index Group,
the Applicable Percentage will be calculated as 100% + ((60-55)*5)% = 125%. If
the Company’s TSR percentile rank relative to the Index Group is above the 65th
percentile but below the 80th percentile, for each percentile rank above the
65th percentile, the Applicable Percentage will increase by 3.33%. For example,
if the Company’s




--------------------------------------------------------------------------------




TSR ranks at the 70th percentile of the Index Group, the Applicable Percentage
will be calculated as 150% + ((70-65)*3.33)% = 167% (166.5% rounded to the
nearest whole number). In no event shall the Applicable Percentage exceed 200%.
Percentile ranks will be rounded up to the nearest whole number. The number of
Restricted Stock Units eligible to vest (if any) will be rounded down to the
nearest whole Share.
For purposes of the TSR calculations, the following additional rules shall
apply. TSR will be calculated as change in share price as reported on the
applicable exchange, including reinvestment of dividends (assuming dividend
reinvestment on the ex-dividend date). The beginning and ending prices for each
share (including the Company’s) will be the simple average of the daily closing
prices for that share of stock during the thirty (30) trading day period
immediately preceding and ending on the relevant date as reported on the
applicable market. Appropriate adjustments in the TSR calculations shall be made
to reflect stock dividends, splits and other transactions affecting the various
shares of stock, as determined by the Administrator. Companies that are added to
the Russell 2000 Index after the beginning of the Performance Period and
companies that cease to be publicly-traded before the end of the Performance
Period shall not be considered as part of the Index Group. Companies that remain
publicly-traded as of the end of the Performance Period but that cease to be
part of the Russell 2000 Index will be included in the Index Group.
All determinations regarding TSR performance and the Applicable Percentage shall
be made by the Administrator in its sole discretion within thirty (30) days
following the end of the Performance Period and all such determinations shall be
final and binding on all parties.
For these purposes, "Full-Time Employment means that the Participant is not on a
Nonstatutory Leave of Absence for 180 days or more during any Fiscal Year during
the Performance Period and Participant is a Full-Time Employee during the entire
Performance Period.
For these purposes, "Full-Time Employee" means that Participant works in a
position of employment with the Company or any Subsidiary of the Company in
which Participant is regularly scheduled to work forty (40) or more hours per
week or a normal full-time work week pursuant to Applicable Law.
For these purposes, "Nonstatutory Leave of Absence" means any unpaid leave of
absence approved by the Company that the Company is not required to provide to
Participant pursuant to Applicable Law.
Unless otherwise defined herein or in Appendix A, capitalized terms herein or in
Appendix A will have the defined meanings ascribed to them in the Plan.
IMPORTANT:
The Company’s obligation to deliver Shares or cash pursuant to this Award of
Restricted Stock Units is subject to all of the terms and conditions contained
in Appendix A and the Plan, including the Tax Obligations (as defined in
Appendix A). Before the Company delivers any Shares or cash pursuant to this
Restricted Stock Unit Award Agreement, you must click on the link to each of the
documents to reflect your review and acceptance of this Award, including,
without limitation, (i) the Restricted Stock Unit Award Agreement and Appendix A
thereto and (ii) the Plan (collectively, the "Award Documents"). PLEASE BE SURE
TO READ APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS
AWARD.
By clicking the "ACCEPT" button, you agree to the following:
You acknowledge and agree that:
(a)    you have been able to access and view the Award Documents and understand
that all rights and obligations with respect to this Award are set forth in such
documents;
(b)    you agree to all terms and conditions contained in the Award Documents,
including the Tax Obligations;




--------------------------------------------------------------------------------




(c)    the Award Documents set forth the entire understanding between the
Company and you regarding this Award and your right to receive a whole number of
Shares (or, in the discretion of the Administrator, a lump sum cash payment
equal to the Fair Market Value of such Shares) thereunder [except as otherwise
provided under the terms of your [offer letter][employment agreement]];
(d)    If you are employed in or are otherwise subject to taxation in a
jurisdiction other than the United States, you have previously executed any and
all agreements required by the Company regarding transfer of tax liability to
the employee with respect to the Award, including, if, on the date of the Award,
you are employed in or are otherwise subject to taxation in: (i) The United
Kingdom Norway or Switzerland, the Agreement for the Transfer of Employer’s
Share Award Tax Liability to the Employee, and (ii) Malaysia, the Agreement
(Employee’s Election on Income Tax with respect to Employee Stock Incentive
Plan). You understand that this Award is subject to the terms of such
agreement(s);
(e)    if you are employed in China on the date of this Award, you have
previously executed an Agreement Regarding China SAFE Requirements, and you
understand that this Award is subject to the terms of the Agreement Regarding
China SAFE Requirements; and
(f)    you have previously executed confidentiality agreement in such form as
may be prescribed by the Company as consideration for this Award.






--------------------------------------------------------------------------------






APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARDS
1.Grant. The Company hereby grants to the Participant under the Plan an Award
for a number of Restricted Stock Units set forth in the Restricted Stock Unit
Award Agreement, subject to all of the terms and conditions of the Restricted
Stock Unit Award Agreement, including this Appendix A (collectively, the "Award
Agreement"), and the Plan.


2.Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share (or, in the Administrator’s discretion, a lump sum cash
payment equal to the Fair Market Value of such Share) if it becomes vested. The
Participant will have no right to settlement of any unvested Restricted Stock
Units. Prior to actual settlement of any vested Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company. Subject to the
provisions of Section 5, such vested Restricted Stock Units will be settled as
soon as practicable following the date on which the Administrator certifies in
writing the Company’s TSR percentile rank relative to the Index Group, provided
that if such date is not within an open trading window under the Company’s
Insider Trading Policy, the Restricted Stock Units will be settled on the next
day that is within an open trading window under such policy, and, provided
further, the settlement date shall be no later than the fifteenth (15th) day of
the third (3rd) month following the end of the Fiscal Year that includes the
last day of the Performance Period.


3.Vesting Schedule. Except as provided in Sections 4 and 5, and subject to
Section 6, the Restricted Stock Units granted under this Award Agreement will
vest on the last day of the Performance Period, subject to achievement of the
applicable performance goals specified in this Award Agreement and Participant’s
Full-Time Employment for the entire Performance Period. In the event any
Restricted Stock Units have not vested at the end of the Performance Period, the
then-unvested Restricted Stock Units granted under this Award Agreement will
thereupon be forfeited without consideration payable by the Company and the
Participant will have no further rights thereunder.


4.Change in Control. If the Participant remains a Full-Time Employee through the
date of a Change in Control, and the Change in Control occurs before the last
day of the Performance Period, the following rules will apply. Rather than being
determined based on the Company’s TSR relative to the Index Group during the
Performance Period, the number of Restricted Stock Units eligible to vest will
equal 100% of the Target Number of Restricted Stock Units. The number of
Restricted Stock Units so determined will be scheduled to vest in equal monthly
installments (as of the same day each month or if there is no corresponding day,
as of the immediately preceding day of such month) following the Change in
Control over the remainder of the original Performance Period, subject to
Participant remaining a Full-Time Employee with the successor corporation or a
parent or subsidiary of the successor corporation through each such vesting date
subject to Section 6 below. For avoidance of doubt, the Restricted Stock Units
eligible to vest under this paragraph will become immediately 100% vested
pursuant to the terms set forth in Section 11(c) of the Plan if such Awards are
not assumed or substituted by the successor corporation or a parent or
subsidiary of the successor corporation in connection with a Change in Control.


5.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Restricted Stock Units at any time. If so accelerated, such Restricted
Stock Units will be considered as having vested as of the date specified by the
Administrator.


Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
"separation from service" within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a "specified
employee" within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the Administrator determines, in its discretion, that
the payment of such accelerated Restricted Stock Units will result in the
imposition of additional tax under Section 409A if paid to Participant on or
within the six (6) month period following Participant’s




--------------------------------------------------------------------------------




termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in a whole
number of Shares (or, in the Administrator’s discretion, a lump sum cash payment
equal to the Fair Market Value of such Shares) to the Participant’s estate as
soon as practicable following his or her death. It is the intent of this Award
Agreement to comply with, or be exempt from, the requirements of Section 409A so
that none of the Restricted Stock Units provided under this Award Agreement or
Shares issuable (or cash payable) thereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply. Each payment payable under this Award Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation Section
1.409A-2(b)(2). For purposes of this Award Agreement, "Section 409A" means
Section 409A of the Code, and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.


6.    Forfeiture upon Termination of Continuous Service or Pursuant to Clawback
Policy. If Participant ceases to be an Employee for any or no reason (including
death or Disability) during the Performance Period, the Restricted Stock Units
will immediately terminate without any consideration payable by the Company.
Notwithstanding the foregoing, if Participant’s Restricted Stock Units are
assumed or substituted in connection with a Change in Control, the unvested
Restricted Stock Units will become immediately 100% vested in the event of a
termination without Cause within twenty-four (24) months following the Change in
Control as provided in Section 11(c) of the Plan. Additionally, the
Participant’s rights, payments, and benefits with respect to this Award will be
subject to the reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, and to the extent, prescribed under the
Company’s clawback policy as may be established and/or amended from time to time
(the "Clawback Policy"). A Participant who has received Shares or cash upon
settlement of the Award may be required to forfeit, return or reimburse the
Company all or a portion of the Award and any amounts paid thereunder pursuant
to the terms of the Clawback Policy or as necessary or appropriate to comply
with Applicable Laws.


7.    Payment after Vesting. Any Restricted Stock Units that vest in accordance
with Sections 3, 4 or 5 will be paid to the Participant (or in the event of the
Participant’s death, to his or her estate) in whole Shares (or, in the
Administrator’s discretion, in a lump sum cash payment). No fractional Shares
shall be issued to Participant and Participant shall not be entitled to
consideration for any fractional Shares.


8.    Payments after Death or Disability. Any distribution or delivery to be
made to the Participant under this Agreement will, if the Participant is then
deceased or Disabled, be made to the Participant’s legal representatives, heirs,
legatees or distributees, as applicable. Any such transferee must furnish the
Administrator with (a) written notice of his or her status as transferee, and
(b) evidence satisfactory to the Administrator to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.


9.    Tax Obligations


(a)Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
"Employer"), the ultimate liability for any tax and/or social insurance
liability obligations and requirements in connection with the Restricted Stock
Units, including, without limitation, (1) all federal, state, and local taxes
(including the Participant’s Federal Insurance Contributions Act (FICA)
obligation) that are required to be withheld by the Company or the Employer or
other payment of tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant, (2) the Participant’s and, to the
extent required by the Company (or Employer), the Company’s (or Employer’s)
fringe benefit tax liability, if any, associated with the grant, vesting or
settlement of the Restricted Stock Units or the sale of the Shares, and (3) any
other Company (or Employer) taxes the responsibility for which the Participant
has, or has agreed to bear, with respect to the Restricted Stock Units (or the
grant, vesting or settlement thereof or the sale of Shares) (collectively, the
"Tax Obligations"), is and remains Participant’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax Obligations in connection with
any aspect of the Restricted Stock Units, including, but not limited to, the
grant, vesting or settlement of the Restricted Stock Units, the subsequent sale




--------------------------------------------------------------------------------




of Shares acquired pursuant to such settlement and the receipt of any dividends
or other distributions with respect to such Shares, and (ii) do not commit to
and are under no obligation to structure the terms of the grant or any aspect of
the Restricted Stock Units to reduce or eliminate Participant’s liability for
Tax Obligations or achieve any particular tax result.


(b)Tax Withholding. When vested Restricted Stock Units are settled, Participant
generally will recognize immediate U.S. taxable income if Participant is a U.S.
taxpayer. If Participant is a non-U.S. taxpayer, Participant will be subject to
applicable taxes in his or her jurisdiction. Pursuant to such procedures and
subject to such restrictions as the Administrator may specify from time to time,
the Company and/or Employer shall withhold an amount required to be withheld for
the payment of Tax Obligations, determined by using up to the maximum federal,
state and, if applicable, local marginal tax rates applicable to the Participant
with respect to the Award on the date that the amount of tax to be withheld is
to be determined. The Administrator, in its discretion and pursuant to such
procedures as it may specify from time to time, may permit Participant to
satisfy such Tax Obligations, in whole or in part (without limitation), if
permissible by applicable local law, by (1) paying cash, (2) electing to have
the Company withhold otherwise deliverable cash or Shares having a Fair Market
Value equal to the amount of such Tax Obligations, (3) withholding the amount of
such Tax Obligations from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer, (4) delivering to the Company
already vested and owned Shares having a Fair Market Value equal to such Tax
Obligations, or (5) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
of the Tax Obligations. To the extent determined appropriate by the Company, in
its discretion, it will have the right (but not the obligation) to satisfy, any
Tax Obligations by reducing the number of Shares otherwise deliverable to
Participant. Further, if Participant is subject to tax in more than one
jurisdiction between the Date of Grant and a date of any relevant taxable or tax
withholding event, as applicable, Participant acknowledges and agrees that the
Company and/or the Employer (and/or former employer, as applicable) may be
required to withhold or account for tax in more than one jurisdiction.
Participant acknowledges and agrees that if Participant fails to make
satisfactory arrangements for the payment of such Tax Obligations hereunder at
the time of the applicable taxable event, Participant will permanently forfeit
such Restricted Stock Units and any right to settlement thereof and the
Restricted Stock Units will be cancelled with no consideration to the
Participant. Without limitation on any of the foregoing rights or remedies of
Company, if Participant fails to make satisfactory arrangements for the payment
of such Tax Obligations hereunder, Company has the right, at Company’s sole
discretion, to sell a sufficient number of such Shares otherwise deliverable to
Participant through such means as the Company may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount of the
Tax Obligations, or to withhold otherwise deliverable cash or Shares having a
Fair Market Value equal to the amount of such Tax Obligations.


10.    Participant Bears Risks of Selling Otherwise Distributable Shares to
Cover Tax Obligations. If any Tax Obligations are to be satisfied by selling a
sufficient number of Shares otherwise deliverable to Participant, Participant
hereby acknowledges and agrees that such sales will be subject to market pricing
and trade execution risks, including trading delays and timing, which could
result in the sale of a greater amount of Shares than expected and at a lower
price than expected, including in comparison to other market sales within same
trading day or adjacent trading days; and that Participant bears all risks
associated with such sales, including all market pricing and trade execution
risks. Participant hereby agrees to save and hold the Company, all Employers,
and any Parent or Subsidiary, and their respective officers, directors and
employees, harmless from any and all liabilities arising from or as a
consequence of any such sales. Participant agrees that Participant will be
responsible for any commissions and related costs with respect to such sales.
 
11.    Nature of Grant. In accepting the Award, Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;


(b)    the Award of Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been awarded in the past;






--------------------------------------------------------------------------------




(c)all decisions with respect to future Restricted Stock Units or other awards,
if any, will be at the sole discretion of the Company;


(d)Participant is voluntarily participating in the Plan;


(e)the Award of Restricted Stock Units and the cash or Shares issuable
thereunder, including the value of dividends, distributions and future proceeds,
are not intended to replace any pension rights or compensation;


(f)the Award of Restricted Stock Units and the cash or Shares issuable
thereunder, including the value of dividends, distributions and future proceeds,
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;


(g)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


(h)unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Award Agreement do
not create any entitlement to have the Restricted Stock Units or any such
benefits transferred to, or assumed by, another company nor be exchanged, cashed
out or substituted for, in connection with any corporate transaction affecting
the Common Stock;


(i)unless otherwise agreed with the Company, the Restricted Stock Units and the
cash or Shares issuable thereunder, including the value of dividends,
distributions and future proceeds, are not granted as consideration for, or in
connection with, the service Participant may provide as a director of a
Subsidiary or affiliate of the Company; and


(j)the following provisions apply only if Participant is providing services
outside the United States:


(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the termination of
Participant as a Service Provider (for any reason whatsoever whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is employed or the terms of Participant’s employment or
service agreement, if any), and in consideration of the Award of the Restricted
Stock Units to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, the
Employer or any other Parent or Subsidiary, waives his or her ability, if any,
to bring any such claim, and releases the Company, the Employer or any other
Parent or Subsidiary from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim; and


(ii)Participant acknowledges and agrees that neither the Company, the Employer
nor any Parent or Subsidiary shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Restricted Stock Units or of any amounts due to
Participant pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any Shares acquired upon settlement.


12.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other grant materials
("Data") by and among, as applicable, the Employer, the Company and any Parent
or Subsidiary for the purpose of implementing, administering and managing
Participant’s participation in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name; home address; telephone numbers; date of birth; age; social
insurance number, social security number, taxpayer identification number and/or
other identification




--------------------------------------------------------------------------------




number; tax related information; salary; salary history; nationality; job title;
any shares of stock or directorships held in the Company; details of all
Restricted Stock Units or any other entitlement to shares of stock granted,
canceled, exercised, vested, unvested or outstanding in Participant’s favor; and
benefit enrollment forms; for the purpose of implementing, administering and
managing the Plan.
Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company from time to time, which is assisting
the Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of Data may be located in the United
States or elsewhere, and that the recipients’ country (e.g., the United States)
may have different data privacy laws and protections than Participant’s country.
Participant understands that if he or she resides outside the United States, he
or she may request a list with the names and addresses of any potential
recipients of Data by contacting his or her local human resources
representative. Participant authorizes the Company and any possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, process, retain
and transfer Data, in electronic or other form, for the purpose of implementing,
administering and managing his or her participation in the Plan. Participant
understands that Data will be held as long as is necessary to implement,
administer and manage Participant’s participation in the Plan. Participant
understands if he or she resides outside the United States, he or she may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her employment status or service and career
with the Employer will not be adversely affected thereby; the only consequence
of refusing or withdrawing Participant’s consent is that the Company would not
be able to grant Participant Restricted Stock Units or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative. Nothing in this Section 12 shall be understood as limiting or
restricting any other rights of Company, including without limitation under any
other consents given by Participant, to receive, possess, use, process, retain
and transfer any Data.


13.    Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued (including
in book entry), recorded on the records of the Company or its transfer agents or
registrars, and, if applicable, delivered to the Participant.


14.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT ANY VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY OR THE EMPLOYER, AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OF RESTRICTED STOCK UNITS, VESTING IN THE AWARD OR ACQUIRING SHARES
OR RECEIVING CASH HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY OR THE EMPLOYER TO TERMINATE PARTICIPANT’S RELATIONSHIP
AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.


15.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at 11500 N. Mopac
Expressway, Building A, Austin, Texas 78759, Attn: Stock Administrator, or at
such other address as the Company may hereafter designate in writing.






--------------------------------------------------------------------------------




16.    Award is Not Transferable. Except to the limited extent provided in
Section 8, this Award and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this Award, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
Award and the rights and privileges conferred hereby immediately will become
null and void.


17.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Award Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.


18.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to the
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
The Company will make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority.


19.    Plan Governs. This Award Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern.


20.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Board or its
Committee administering the Plan will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Award Agreement.


21.    Country Appendix. The Restricted Stock Units are subject to any special
terms and conditions for Participant’s country set forth in the Country
Appendix, if any, to this Award Agreement. If Participant relocates to a country
included in the Appendix, the special terms and conditions for that country will
apply to Participant to the extent the Company determines that applying such
terms and conditions is necessary or advisable for legal or administrative
reasons.


22.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.


23.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.




